Case: 2:20-cv-00232-SDM-KAJ Doc #: 17 Filed: 12/17/20 Page: 1 of 13 PAGEID #: 1424




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

SHANE R. GREEN,                               :
                                              :
                                                             Case No. 2:20-cv-232
               Plaintiff,                     :              JUDGE SARAH D. MORRISON
                                                             MAGISTRATE JOLSON
       v.                                     :

COMMISSIONER OF
SOCIAL SECURITY,                              :

               Defendant.                     :

                                    OPINION & ORDER

       Plaintiff Shane Green brings this action under 42 U.S.C. §§ 405(g) for review of a final

decision of the Commissioner of Social Security (“Commissioner”) denying her application for

Supplemental Security Income (“SSI”) Benefits. This matter is before the Court on the

Plaintiff’s Objection (ECF No. 16) to the Report and Recommendation (“R&R”) issued by the

United States Magistrate Judge on August 20, 2020 (ECF No. 15). For the following reasons, the

Court OVERRULES Plaintiff’s Objection, ADOPTS the R&R, and AFFIRMS the

Commissioner’s decision.

       I.      BACKGROUND

       The Magistrate Judge accurately described the procedural background as follows.

Plaintiff protectively filed her application for SSI on August 24, 2016, alleging that she

was disabled beginning October 13, 2015. (Doc. 6, Tr. 470–75). After her application was denied

initially and on reconsideration, the Administrative Law Judge (the “ALJ”) held the hearing on

October 2, 2018. (Tr. 352–68). On December 17, 2018, the ALJ issued a decision denying

Plaintiff’s application for benefits. (Tr. 292–308). The Appeals Council denied Plaintiff’s request


                                                  1
Case: 2:20-cv-00232-SDM-KAJ Doc #: 17 Filed: 12/17/20 Page: 2 of 13 PAGEID #: 1425




for review, making the ALJ’s decision the final decision of the Commissioner. (Tr. 1–7).

       Plaintiff filed the instant case seeking a review of the Commissioner’s decision on

January 15, 2020 (Doc. 1), and the Commissioner filed the administrative record on March 16,

2020 (Doc. 6). Plaintiff filed her Statement of Errors, (Doc. 8), which is fully briefed and ripe for

consideration.

                 A. Relevant Medical History and Hearing Testimony

       Because Plaintiff’s statement of errors pertains to only her mental impairment, the

Magistrate limited the discussion of the medical record and the hearing testimony to the same.

                 1. Relevant Medical History

                 Shortly before her alleged onset date, the [Plaintiff] presented with
                 complaints of anxiety as she was in withdrawal from Percocet
                 (Exhibits 1F, 2F). She entered treatment in August 2015, with the
                 records showing that she remained sober as of that time (Exhibit
                 2F, 6F, 7F, 13F). She was discharged in October 2015; at which
                 time it was noted that her goals were met and she was dealing well
                 with life stressors.

(Tr. 298).

                 The [Plaintiff] reported issues with concentration, anxiety attacks,
                 and being scared to go outside, talk to people, or be around others.
                 During her psychological consultative examination, however, the
                 [Plaintiff] presented as alert, oriented, and appropriate[ly] dressed
                 with, what appeared to be, average intelligence (Exhibit 6F). She
                 seemed preoccupied with her thoughts, though, and it was
                 occasionally necessary for her to need questions repeated. Her
                 answers tended to be brief, but coherent and relative, and her
                 thought processes seemed sluggish, though her thought
                 associations were adequate. The [Plaintiff] was noted to seem to be
                 discouraged by life in general and she appeared moderately
                 depressed. She worried about the welfare of her children, but
                 indicated she had good relationships with her siblings and she
                 usually received [a] good job performance rating, having seldom
                 had a major problem getting along with co-workers and
                 supervisors. Still, the [Plaintiff] was noted to be capable of
                 understanding and remembering instructions, she was noted to not
                 have any major difficulties staying focused during the interview,

                                                   2
Case: 2:20-cv-00232-SDM-KAJ Doc #: 17 Filed: 12/17/20 Page: 3 of 13 PAGEID #: 1426




             and it appeared she was handling her life stressors moderately.
             Throughout the records, the [Plaintiff] reported some improvement
             in her symptoms with medication, though she did have periods of
             increased situational stressors. Still, even during periods of
             increased symptoms, the [Plaintiff] was repeatedly noted to be alert
             and oriented, with normal and/or appropriate mood and behavior,
             normal judgment and insight, and normal memory and
             concentration, even during periods of reported increase in mental
             health symptoms (see e.g. Exhibits SF, 7F, 8F, 9F, 10F, 13F, 16F,
             18F, 21F, 24F). The [Plaintiff] also reported that she was able to
             attend her daughter’s ball games, babysit her grandchildren, cook,
             clean, do laundry, shop for groceries, take care of pets, pay bills,
             count change, and use a checkbook (Exhibits 3E, 4E). Further, she
             had no problems following instructions or getting along with
             authority figures.


(Tr. 299).

             Mentally, the records document the [Plaintiff]’s
             depression, anxiety, PTSD, bipolar disorder, and ADHD.
             In early to mid-2016, the [Plaintiff] reported being in a
             down mood with no energy, though she denied mood
             symptoms (Exhibit 3F). She indicated that she was
             focusing better now that she was not working, however,
             and she was spending a lot of time with her kids. In
             October 2016, during her physical consultative
             examination, the [Plaintiff] noted occasional difficulty
             with concentration and focusing on task; however, she
             exhibited a pleasant affect and appropriate mood, she was
             alert and oriented and able to follow directions readily,
             she did not avoid eye contact, and her mentation and
             thought process appeared to be normal. Treatment notes
             from that same month indicate that the [Plaintiff]’s sleep
             was fine, her interest and energy level were good, and her
             concentration was good on medication (Exhibit 9F). At
             that time, the [Plaintiff] also exhibited a normal mental
             status examination, with appropriate mood and affect,
             appropriate fund of knowledge, no memory impairment,
             and normal attention span and concentration.

             In November 2016, the [Plaintiff] underwent a
             psychological consultative examination with James
             Spindler, M.S. (Exhibit 6F). Upon examination, the
             [Plaintiff] presented as alert, oriented, and appropriately

                                              3
Case: 2:20-cv-00232-SDM-KAJ Doc #: 17 Filed: 12/17/20 Page: 4 of 13 PAGEID #: 1427




             dressed with, what appeared to be, average intelligence.
             She seemed preoccupied with her thoughts, though, and it
             was occasionally necessary for her to need questions
             repeated. Her answers tended to be brief, but coherent
             and relative, and her thought processes seemed sluggish,
             though her thought associations were adequate. The
             [Plaintiff] was noted to seem to be discouraged by life in
             general and she appeared moderately depressed. She
             worried about the welfare of her children, but indicated
             she had good relationships with her siblings and she
             usually received [a] good job performance rating, having
             seldom had a major problem getting along with co-
             workers and supervisors.

             Mr. Spindler indicated that the [Plaintiff] seemed capable
             of understanding and carrying out instructions in most
             job settings and she did not appear to have any major
             difficulties staying focused during the interview, but given
             her mental impairments, it seemed unlikely she would
             make effective use of her cognitive abilities or be able to
             maintain a level of attention and concentration sufficient
             for most job settings. Despite her reports of past good job
             performance and interaction, he indicated that it seemed
             unlikely she would be able to respond appropriate[ly] to
             supervision and co-workers with her mental health
             problems. Additionally, though it appeared that she was
             handling current life stressors moderately, it seemed
             unlikely she would be able to respond appropriately to
             routine work pressures. Overall, however, Mr. Spindler
             did find the [Plaintiff] had the mental ability to manage
             her funds.

             Treatment notes from later in November 2016 and
             December 2016 indicate that the [Plaintiff] reported being
             irritable and exhibiting some nervousness and anxiety
             since the passing of her mother, though she continued to
             present as alert and oriented, with normal mood and
             affect, and normal behavior, judgment, and thought
             content (Exhibits 7F, 8F, 9F, 10F). She complained of low
             motivation to socialize or leave home, but noted she was
             not currently in counseling and was doing well on her
             current medications (Exhibit 9F). In February 2017, the
             [Plaintiff] reported that things had been stressful, but her
             mood had been fairly good and she was doing well on her

                                          4
Case: 2:20-cv-00232-SDM-KAJ Doc #: 17 Filed: 12/17/20 Page: 5 of 13 PAGEID #: 1428




             current medication, further indicating that her
             medication helped her to be able to sit still to watch
             television, help her kids with their homework, and stay on
             task to complete household chores (Exhibit 13F). Two
             months later, in April 2017, however, she indicated that
             her medication was not working and she was fidgety and
             could not concentrate, though her mood was doing fairly
             well. She also noted some situational stressors in relation
             to her daughter. Though she continued to exhibit a
             normal mental status examination, her medication was
             changed. By May 2017, however, the [Plaintiff] wanted to
             go back on her prior medication. She also indicated that
             she was physically and emotionally drained as her
             daughter had ballgames and she was watching her three
             grandchildren.

             In August 2017, the [Plaintiff] again reported doing well
             on her medication (Exhibit 16F). She w[a]s sleeping and
             eating well, her mood and concentration were good, and
             she was watching her [two-year-old] granddaughter. In
             November 2017, however, she indicated she was
             gradually getting worse, with low motivation and energy,
             and she had stopped taking her medication two to three
             weeks prior as she felt they were not helping. In
             December 2017, she reported flashbacks, intrusive
             memories, avoiding, and problems with concentrating,
             though these symptoms improved when she re-started her
             medication. She was also noted to have a normal mental
             status examination at that time, with normal memory,
             attention, and concentration.

             In early 2018, the [Plaintiff] reported having increased
             anxiety with situational stressors, though she had no
             recent symptoms of PTSD, no recent panic attacks, and
             her depression had improved (Exhibits 18F, 21F). She
             continued to present as alert and oriented with normal
             mood and affect, and normal behavior, judgment, and
             thought content. In mid-2018, she noted some worsening
             symptoms of anxiety, but indicated her depression was
             doing better (Exhibit 21F). By June 2018, she indicated
             that her anxiety was not as bad and was more
             manageable, her social anxiety had improved, and she
             had only had one panic attack since her last visit. She had
             some mild episodes of depression that did not last as long

                                          5
Case: 2:20-cv-00232-SDM-KAJ Doc #: 17 Filed: 12/17/20 Page: 6 of 13 PAGEID #: 1429




                or go as deep as they previously had, and she was les[s]
                disorganized, able to focus, and more productive. In
                August 2018 and September 2018, she reported increased
                PTSD symptoms after having watched a movie, however
                she again presented within normal mental status
                examination limits and retained normal memory and
                concentration (Exhibits 21F, 24F).

(Tr. 302–04).

                      2. Relevant Hearing Testimony

       At the hearing, Plaintiff testified to her prior drug abuse (Tr. 355–58) and

that she had been sober for three years. (Tr. 361). Plaintiff testified that she is

unable to work due to “a lot of anxiety, depression and PTSD.” (Tr. 360). She would

have anxiety attacks four days a week which last all day. (Tr. 361). She described

her anxiety attacks as “just absolutely not be able to leave my apartment… all

day… I’m scared to go outside, I’m scared to talk to people, I’m scared to go around

anybody.” (Tr. 362). When she is having a “good day,” Plaintiff can attend her

daughter’s softball games, watch her grandchild, and do “the things that I need to

do.” (Id.).

       Plaintiff testified that, at the time of the hearing, “we’re trying to get

symptoms under control and we’re trying to figure out… what we can do to … help

it.” (Tr. 363). When asked if the medication, Concerta, helps, Plaintiff replied, “[t]he

depression’s manageable.” (Id.) Plaintiff testified that being around a lot of people

triggers her symptoms. (Id.)




                                            6
Case: 2:20-cv-00232-SDM-KAJ Doc #: 17 Filed: 12/17/20 Page: 7 of 13 PAGEID #: 1430




      B. The ALJ’s Decision

      The ALJ found that Plaintiff has not engaged in substantial gainful activity

since June 21, 2016, the application date. (Tr. 297). The ALJ determined that

Plaintiff suffered from the following severe impairments: degenerative disc disease

of the lumbar spine, bilateral carpal tunnel syndrome, obesity, bipolar disorder,

depression, anxiety, attention deficit hyperactivity disorder (ADHD), and post-

traumatic stress disorder (PTSD). (Id.) The ALJ, however, found that none of

Plaintiff’s impairments, either singly or in combination, met or medically equaled a

listed impairment. (Tr. 298). The ALJ considered whether her impairments met

Listings 12.04 (depressive, bipolar and related disorders) 12.06 (anxiety and

obsessive-compulsive disorders), 12.11 (neurodevelopmental disorders), and 12.15

(trauma and stressor related disorders). (Id.) The ALJ discussed each of the

paragraph B criteria, determining that Plaintiff has moderate limitations in

understanding, remembering, or applying information; interacting with others; in

concentrating, persisting, or maintaining pace; and in adapting or managing

oneself. (Tr. 299). The ALJ next considered whether the paragraph C criteria were

met and determined that they were not. (Id.)

      As to Plaintiff’s mental residual functional capacity, the ALJ opined:

             [Plaintiff] retains the ability to understand, remember,
             and carry out simple, repetitive tasks. The [Plaintiff] can
             respond appropriately to supervisors and co-workers in a
             task-oriented setting with no public contact and
             occasional interaction with co-workers. Additionally, she
             can adapt to simple changes and avoid hazards in a
             setting without strict production quotas.



                                          7
Case: 2:20-cv-00232-SDM-KAJ Doc #: 17 Filed: 12/17/20 Page: 8 of 13 PAGEID #: 1431




(Tr. 300).

      Upon “careful consideration of the evidence,” the ALJ found that Plaintiff’s

“statements concerning the intensity, persistence and limiting effects of [her]

symptoms [were] not entirely consistent with the medical evidence and other

evidence in the record…” (Tr. 300–01).

      As for the relevant opinion evidence, the ALJ concluded,

             The undersigned has also read and considered the
             opinions of the State Agency psychological consultants
             and assigns some weight; however, greater weight is
             assigned to the opinions of psychological consultative
             examiner Mr. Spindler, discussed below (Exhibits 1A, 3A;
             see also Exhibit 6F). While the undersigned agrees that
             the evidence supports finding mental limitations in all
             “paragraph b” domains, the overall evidence is more
             supportive of the above residual functional capacity. For
             example, although the [Plaintiff] reported symptoms
             related to her impairments, including flashbacks,
             intrusive memories, and issues with concentration, she
             performed quite well on her psychological consultative
             examination. In fact, it was generally noted that she had
             no issues, but it was likely that her mental health
             symptoms would cause issues in all four areas. Still,
             throughout the records, even during periods of increased
             symptoms, the [Plaintiff] was repeatedly noted to be alert
             and oriented, with normal and/or appropriate mood
             and behavior, normal judgment and insight, and normal
             memory and concentration, even during periods of
             reported increase in mental health symptoms (see e.g.
             Exhibits 5F, 7F, 8F, 9F, 10F, 13F, 16F, 18F, 21F, 24F).
             Thus, the undersigned finds that the above residual
             functional capacity appropriately considers all of this
             evidence.

             As discussed above, significant weight is given to the
             opinions of psychological consultative examiner Mr.
             Spindler (Exhibit 6F). Mr. Spindler indicated that the
             [Plaintiff] seemed capable of understanding and carrying
             out instructions in most job settings, but given the

                                          8
Case: 2:20-cv-00232-SDM-KAJ Doc #: 17 Filed: 12/17/20 Page: 9 of 13 PAGEID #: 1432




                severity of her current mental problems, it seemed
                unlikely she would make effective use of her cognitive
                abilities. She noted she did not appear to have any major
                difficulty staying focused during the interview, but given
                her mental problems it seemed unlikely that she could
                maintain a level of attention and concentration sufficient
                for most job settings. Though she reported she usually
                received good job performance ratings and had seldom a
                major problem getting along with coworkers and
                supervisors, it seemed unlikely she would be able to
                respond appropriately to supervision and co-workers
                given her current mental problems. Finally, though it
                appeared she was handling current life stressors
                moderately, given her current mental problems, it seemed
                unlikely she would be able to respond appropriate[ly] to
                routine work pressures. Following this examination,
                though the [Plaintiff] reported variable symptoms, she
                was generally noted to be doing well on her medication
                and she was repeatedly noted to be alert and oriented,
                with normal and/or appropriate mood and behavior,
                normal judgment and insight, and normal memory and
                concentration, even during periods of reported increase in
                mental health symptoms (see e.g. Exhibits 5F, 7F, 8F, 9F,
                10F, 13F, 16F, 18F, 21F, 24F). Overall, the evidence does
                not show any increase in difficulty for the [Plaintiff] to
                function in any of these “paragraph b” areas. Still, in
                order to account for the possibility of issues, given her
                symptoms, the undersigned agrees with the assessment
                provided by Dr. Spindler and finds that the [Plaintiff]
                would have no more than moderate limitations. Thus, the
                undersigned finds the above residual functional capacity
                to be appropriate.

(Tr. 305–06).

      Relying on the VE’s testimony, the ALJ concluded that Plaintiff could not

perform her past relevant work as a server and bartender but could perform jobs

that exist in significant numbers in the national economy, such as a labeler, routing

clerk or tacking machine tender. (Tr. 307–08). He thus concluded that Plaintiff “has




                                            9
Case: 2:20-cv-00232-SDM-KAJ Doc #: 17 Filed: 12/17/20 Page: 10 of 13 PAGEID #: 1433




 not been under a disability, as defined in the Social Security Act, since June 21,

 2016, the date the application was filed (20 CFR 416.920(g)).” (Tr. 308).

 II. STANDARD OF REVIEW

        If a party objects within the allotted time to a report and recommendation, the Court

 “shall make a de novo determination of those portions of the report or specified proposed

 findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Fed.

 R. Civ. P. 72(b). Upon review, the Court “may accept, reject, or modify, in whole or in part, the

 findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The

 Court’s review “is limited to determining whether the Commissioner’s decision ‘is supported by

 substantial evidence and was made pursuant to proper legal standards.’” Ealy v. Comm’r of Soc.

 Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234,

 241 (6th Cir. 2007)); see also, 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social

 Security as to any fact, if supported by substantial evidence, shall be conclusive”).

 III. ANALYSIS

        Ms. Green’s objection to the R&R strongly mimics her Statement of Errors.

 (Doc. 8.) Particularly, Ms. Green states that the Commissioner’s determination

 must be vacated in her favor or reversed and remanded because while it states that

 it places “significant” weight on Dr. Spindler’s opinions, it comes to a different

 conclusion as to Ms. Green’s mental RFC without an explanation for that difference.

 (Doc. 16 at 3, 5.) Simply put, “the ALJ failed to properly explain how [Mr.]

 Spindler’s opinions impacted the residual functional capacity.” (Doc. 16 at 3.)

        The Magistrate disagreed and held:




                                                  10
Case: 2:20-cv-00232-SDM-KAJ Doc #: 17 Filed: 12/17/20 Page: 11 of 13 PAGEID #: 1434




             Here, Mr. Spindler performed a consultative psychological
             examination of Plaintiff, (Tr. 629–35), and the ALJ
             reviewed his findings at length, (Tr. 303). Discussing Mr.
             Spindler’s opinion, the ALJ found that it was entitled to
             “significant weight.” (Tr. 306). He further noted that Mr.
             Spindler distinguished between Plaintiff’s general mental
             RFC and her mental RFC at the time of Mr. Spindler’s
             examination. (See id.). Generally, Mr. Spindler found that
             Plaintiff: “seemed capable of understanding and carrying
             out instructions in most job settings”; “did not appear to
             have any major difficulty staying focused during the
             interview”; “reported she usually received good job
             performance ratings and had seldom a major problem
             getting along with coworkers and supervisors”; and
             handled “current life stressors moderately” well. (Id.).
             But, the ALJ recognized, Mr. Spindler opined that
             Plaintiff’s mental problems at the time of the examination
             significantly limited her mental residual functional
             capacity. (See, e.g., id. (“[G]iven the severity of her
             current mental problems, it seemed unlikely she would
             make effective use of her cognitive abilities.…[I]t seemed
             unlikely she would be able to respond appropriate to
             routine work pressures given her current mental
             problems.”). Continuing, the ALJ explained that after Mr.
             Spindler’s examination, Plaintiff “reported variable
             symptoms,” but “she was generally noted to be doing well
             on her medication and she was repeatedly noted to be
             alert and oriented, with normal and/or appropriate mood
             and behavior, normal judgment and insight, and normal
             memory and concentration, even during periods of
             reported increase in mental health symptoms. (Id.). In
             conclusion, the ALJ agreed with Mr. Spindler’s
             assessment and found that the Plaintiff would have no
             more than moderate limitations due to her mental
             impairments. (Id.).

             Consistent with this conclusion, the ALJ found that
             Plaintiff: “retains the ability to understand, remember,
             and carry out simple, repetitive tasks”; “can respond
             appropriately to supervisors and co-workers in a task-
             oriented setting with no public contact and occasional
             interaction with co-workers”; and “can adapt to simple
             changes and avoid hazards in a setting without strict
             production quotas.” (Tr. 300).

                                         11
Case: 2:20-cv-00232-SDM-KAJ Doc #: 17 Filed: 12/17/20 Page: 12 of 13 PAGEID #: 1435




 (Doc. 15 at 9-10)(emphasis added.) From this, the Magistrate correctly noted that

 the ALJ is not required to adopt all of Mr. Spindler’s opinions. “Even where an ALJ

 provides ‘great weight’ to an opinion, there is no requirement that an ALJ adopt a

 state agency psychologist’s opinions verbatim . . . .” Reeves v. Comm’r of Soc. Sec.,

 618 F. App’x 267, 275 (6th Cir. 2015). Instead, “[t]he ALJ is charged with assessing

 a claimant’s RFC ‘based on all of the relevant medical and other evidence’ of

 record.” Id. (quoting 20 C.F.R. § 416.945(a)(3)). Ms. Green does not dispute that the

 ALJ considered all such evidence.

       Furthermore, the ALJ was not required to provide the level of detail Ms.

 Green seeks because Mr. Spindler was not a treating source. Smith v. Comm'r of

 Soc. Sec., 482 F.3d 873, 876 (6th Cir. 2007). Rather, all the ALJ needed to do was to

 “say enough to allow the appellate court to trace the path of his reasoning.” Stacey

 v. Comm'r of Soc. Sec., 451 F. App’x 517, 519 (6th Cir. 2011)(quotation and citation

 omitted.) Here, the ALJ did just that by choosing to follow Mr. Spindler’s general

 observations instead of Mr. Spindler’s observation-specific findings.

       In sum, Ms. Green’s Objections are OVERRULED.

 IV.   CONCLUSION

       The Court OVERRULES Ms. Green’s Objections (Doc. 16) and AFFIRMS

 the Commissioner’s Decision.




                                           12
Case: 2:20-cv-00232-SDM-KAJ Doc #: 17 Filed: 12/17/20 Page: 13 of 13 PAGEID #: 1436




       IT IS SO ORDERED.

                                      s/ Sarah D. Morrison
                                      SARAH D. MORRISON
                                      UNITED STATES DISTRICT COURT




                                        13
